DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 5, there is no antecedent basis for “the insert.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-5, 7-11, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zirkle (US 2011/0264089) in view of Moaddeb (US 6,405,078) and Roman (US 2010/0057074).
Regarding claims 1 and 7, Zirkle discloses an apparatus with an irrigated ablation electrode with a shell (51, figure 8), where the shell has a plurality of apertures (74). Zirkle discloses that the shell has a thickness between 0.002 and 0.005 inches (paragraph [0053]) but does not disclose the ratio of the shell thickness to the shell diameter. Zirkle also does not disclose the shape of the apertures being elongated with a particular ratio. Choosing the ratio of a thickness to a diameter and the shape of apertures are well within the purview of one of ordinary skill in the art, and Applicant has not disclosed any unexpected results from the use of particularly claimed thickness or shape. In fact, Applicant has disclosed a variety of dimensions, shapes and ratios which implies they all do the same thing (i.e. irrigate tissue, see e.g. figs. 21A-H. Applicant states “Aperture geometry can be any shape but, in some embodiments, is circular for ease of manufacturing. Rectangular, triangular, crescent and hemispherical shapes are also used in some embodiments of the present invention, some of which are shown in FIG. 21. Circular aperture diameters are in the range of 0.0001 to 0.050 inches (0.00254 to 1.27 mm), preferably from 0.001 to 0.015 inches (0.0254 to 0.381 mm).” ([0216]). This is a clear teaching that while a particular aperture shape may function differently with respect to the fluid flowing through it, which would be immediately recognized by one of ordinary skill in the art, none of the particular aperture shapes produce unexpected results. Zirkle disclose circular apertures between 0.002 and 0.010 
Regarding claim 3, Zirkle further discloses an insert (80 and 81) constructed of solid polymer (polyimide, [0059]). The inner surface of the shell contacts the fluid (in space 104). Zirkle shows that the shell can be divided such that the ratio of one portion to another is at least 0.5 (fig. 9D).
Regarding claim 4, Zirkle discloses that the electrode has a plurality of fluid passageways that couple fluid to the apertures (94, fig. 9C). Several portions of the insert are in contact with the shell at separated locations (92, fig. 9C). Zirkle shows that the area of the shell which is contacted by the insert is less than half the total area of the shell (fig. 9C).
Regarding claim 5, Zirkle discloses an embodiment of the insert with grooves that form fluid channels (fig. 10B) that maintain a fluid layer in contact with the shell (fig. 9, compare to fig. 9C).
Regarding claim 8, Zirkle discloses the insert includes polyimide (as noted above), which has a density of 1.42 g/cc (according to www.goodfellow.com as listed on th of November 2008 according to the internet archive at https://archive.org/web/).
Regarding claim 9, Zirkle discloses a delivery tube with a fluid passageway (12, fig. 1), and that the insert has a density of 1.42 g/cc as discussed above with respect to claim 8. Zirkle further discloses that insert includes a central lumen through which wiring is passed (wire 48, fig. 9). Zirkle discloses the use of polyurethane sealant ([0059]), but not silicone sealant. However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use any commonly known sealant that would produce the predictable result of sealing the central lumen from the fluid channels of the device.
Regarding claims 10, 11, 16 and 20, Zirkle, Moaddeb and Roman disclose the elements as discussed above with respect to one of more of the claims discussed above. While the references do not disclose maintaining a pressure drop of 0.1-25 psi, Roman does disclose the use of a flow rate of 0.1-8 ml/min in conjunction with slit apertures (discussed above), and as noted above a pressure drop will always occur when fluid leaves the physical constraints of the system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application to maintain any particular pressure drop that would allow fluid to be supplied to tissue regions outside of the electrode in a desired manner.
Regarding claims 13, 15 and 17, Zirkle does not specifically disclose how the fluid is used to maintain the device within a temperature range. However, using fluid to cool an electrode is ubiquitous in the art and which temperatures are useful for ablation are well-established. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the flow rate of fluid to maintain the electrode any desired temperature to . 

Claims 2, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zirkle, Moaddeb and Roman, further in view of Woolford (US 2013/0267779).
Regarding claims 2, 14 and 18, none of Zirkle, Moaddeb or Roman disclose the step of pulsing pressure of the fluid to at least 25% higher than otherwise maintained to clear debris (it is noted that while claim 2 recites a functional limitation, the claims are rejected together in the interest of simplicity). Zirkle does disclose a catheter is attached to the irrigated ablation electrode (14, fig. 1). Woolford discloses an electrosurgical device with a wash mode for clearing debris ([0200]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Zirkle-Moaddeb-Roman to include a debris-clearing mode as taught by Woolford which operates at any value higher than the normal value that causes debris to be dislodged from the apertures so that the apertures remain clear for passing fluid. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zirkle, Moaddeb and Roman, further in view of Salerno (US 4,953,559).
Regarding claim 6, Zirkle discloses that the insert has a lumen (which holds 46, fig. 9) but does not disclose the use of closed-cell polymer foam or the ratio of the wall thickness of the insert to the outer radius of the insert. Applicant has not disclosed any unexpected results from the use of materials, and closed-cell polymer foams are fairly common in the art. Salerno, for instance, discloses the use of such a material (col. 3 lines . 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zirkle, Moaddeb and Roman, further in view of Strul (US 5,540,681).
 Regarding claims 12 and 19, the method of Zirkle-Moaddeb-Roman as discussed above includes the steps related to the insert and flow pressure keeping the tip free of debris. Further, materials used in Zirkle at least have "low thermal capacitance" relative to other materials. Zirkle discloses the use of thermocouples which are operably coupled to the shell ([0042]). Neither Zirkle, Moaddeb nor Roman disclose altering ablation conditions to reduce temperature overshoot. However, temperature overshoot is a common problem in temperature controlled medical devices. Strul is one of numerous references that disclose a control scheme designed to limit overshoot (col. 8 lines 1-24). Therefore, at the time of the application, it would have been obvious to provide the device of Zirkle-Moaddeb-Roman with a control system that prevents temperature overshoot as taught by Strul.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding an irrigation flow rate of 5 ml/min through apertures on an electrode, see paragraph [0080] of Segner (US 2003/0009094). Regarding an irrigation aperture that has a length at least 3, 5 or 10 times the width of the aperture, see paragraph [0099] of De la Rama (US 2011/0118582).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794